REGISTRATION RIGHTS AGREEMENT

 

This Registration Rights Agreement (this “Agreement”), is made and entered into
as of January __, 2013, by and among Petrosonic Energy, Inc., a Nevada
corporation (the “Company”), and the investors executing a counterpart signature
page to this Agreement (collectively, the “Investors” and each individually, an
“Investor”).

 

RECITALS

 

WHEREAS, the Company and the Investors are parties to a Securities Purchase
Agreement, dated as of even date herewith (the “Purchase Agreement”), pursuant
to which the Investors are purchasing shares of Common Stock (as defined below)
of the Company; and

 

WHEREAS, in connection with the consummation of the transactions contemplated by
the Purchase Agreement, and pursuant to the terms of the Purchase Agreement, the
parties desire to enter into this Agreement in order to grant certain
registration rights to the Investors as set forth below.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing and the mutual and dependent
covenants hereinafter set forth, the parties agree as follows:

 

1. Defined Terms. As used in this Agreement, the following terms shall have the
following meanings:

 

“Affiliate” of a Person means any other Person that directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with, such Person. The term “control” (including the terms
“controlled by” and “under common control with”) means the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of a Person, whether through the ownership of voting securities, by
contract or otherwise.

 

“Agreement” has the meaning set forth in the preamble.

 

“Board” means the board of directors of the Company (and any successor governing
body of the Company or any successor of the Company).

 

“Commission” means the Securities and Exchange Commission or any other federal
agency administering the Securities Act and the Exchange Act at the time.

 

“Common Stock” means the common stock, $0.001 par value per share, of the
Company and any other common equity securities issued by the Company, and any
other shares of stock issued or issuable with respect thereto (whether by way of
a stock dividend or stock split or in exchange for or upon conversion of such
shares or otherwise in connection with a combination of shares, distribution,
recapitalization, merger, consolidation or other corporate reorganization).

 

“Company” has the meaning set forth in the preamble.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor federal statute, and the rules and regulations thereunder, which shall
be in effect from time to time.

 

“Governmental Authority” means any federal, state, local or foreign government
or political subdivision thereof, or any agency or instrumentality of such
government or political subdivision, or any self-regulated organization or other
non-governmental regulatory authority or quasi-governmental authority (to the
extent that the rules, regulations or orders of such organization or authority
have the force of law), or any arbitrator, court or tribunal of competent
jurisdiction.

 

“Investors” has the meaning set forth in the preamble.

 



 

 

 

 

“Person” means an individual, corporation, partnership, joint venture, limited
liability company, Governmental Authority, unincorporated organization, trust,
association or other entity.

 

“Piggyback Registration” has the meaning set forth in Section 3(a).

 

“Prospectus” means the prospectus or prospectuses included in any Registration
Statement, as amended or supplemented by any prospectus supplement with respect
to the terms of the offering of any portion of the Registrable Securities
covered by such Registration Statement and by all other amendments and
supplements to the prospectus, including post-effective amendments and all
material incorporated by reference in such prospectus or prospectuses.

 

“Purchase Agreement” has the meaning set forth in the recitals.

 

“Registrable Securities” means (a) any shares of Common Stock held by the
Investors, and (b) any shares of Common Stock issued or issuable with respect to
any shares described in subsection (a) above by way of a stock dividend or stock
split or in connection with a combination of shares, recapitalization, merger,
consolidation or other reorganization (it being understood that for purposes of
this Agreement, a Person shall be deemed to be a holder of Registrable
Securities whenever such Person has the right to then acquire or obtain from the
Company any Registrable Securities, whether or not such acquisition has actually
been effected). As to any particular Registrable Securities, such securities
shall cease to be Registrable Securities when (i) a Registration Statement
covering such securities has been declared effective by the Commission and such
securities have been disposed of pursuant to such effective Registration
Statement, (ii) such securities are sold under circumstances in which all of the
applicable conditions of Rule 144 (or any similar provisions then in force)
under the Securities Act are met, (iii) such securities become eligible for
resale pursuant to Rule 144, as reasonably determined by the Company, (iv) such
securities are otherwise transferred and such securities may be resold without
subsequent registration under the Securities Act, or (v) such securities shall
have ceased to be outstanding.

 

“Registration Statement” means any registration statement of the Company which
covers any of the Registrable Securities pursuant to the provisions of this
Agreement, including the Prospectus, amendments and supplements to such
Registration Statement, including post-effective amendments, all exhibits and
all materials incorporated by reference in such Registration Statement.

 

“Rule 144” means Rule 144 promulgated under the Securities Act or any successor
rule thereto or any complementary rule thereto (such as Rule 144A).

 

“Securities Act” means the Securities Act of 1933, as amended, or any successor
federal statute, and the rules and regulations thereunder, which shall be in
effect from time to time.

 

“Selling Expenses” means all underwriting discounts, selling commissions and
stock transfer taxes applicable to the sale of Registrable Securities, and fees
and disbursements of counsel for any holder of Registrable Securities, except
for the reasonable fees and disbursements of counsel for the holders of
Registrable Securities required to be paid by the Company pursuant to Section 6.

 

2. Registration Rights. Within 6 months after the Company has sold at least
$1,500,000 of Common Stock pursuant to the Purchase Agreement, the Company shall
use reasonable best efforts to cause a Registration Statement on Form S-1 (or
any successor form) to be filed and shall use its reasonable best efforts to
cause such Registration Statement to be declared effective by the Commission.

 

3. Piggyback Registration.

 

(a) Whenever the Company proposes to register any shares of its Common Stock
under the Securities Act (other than a registration effected solely to implement
an employee benefit plan or a transaction to which Rule 145 of the Securities
Act is applicable, or a Registration Statement on Form S-4, S-8 or any successor
form thereto or another form not available for registering the Registrable
Securities for sale to the public), whether for its own account or for the
account of one or more stockholders of the Company and the form of Registration
Statement to be used may be used for any registration of Registrable Securities
(a “Piggyback Registration”), the Company shall give prompt written notice (in
any event no later than 15 days prior to the filing of such Registration
Statement) to the holders of Registrable Securities of its intention to effect
such a registration and, subject to Section 3(b)

, shall include in such registration all Registrable Securities with respect to
which the Company has received written requests for inclusion from the holders
of Registrable Securities within 15 days after the Company’s notice has been
given to each such holder.

 



 

 



 

(b) If a Piggyback Registration is initiated as a secondary underwritten
offering on behalf of the Company or a holder of Common Stock other than
Registrable Securities, and the managing underwriter advises the Company and the
holders of Registrable Securities (if any holders of Registrable Securities have
elected to include Registrable Securities in such Piggyback Registration) in
writing that in its opinion that marketing factors require a limitation of the
number of shares to be underwritten, the Company shall include in such
registration (i) first, the number of shares of Common Stock that the Company
proposes to sell; (ii) second, the number of shares of Common Stock requested to
be included therein by holders of Registrable Securities, allocated pro rata
among all such holders on the basis of the number of Registrable Securities
owned by each such holder or in such manner as they may otherwise agree; and
(iii) third, the number of shares of Common Stock requested to be included
therein by holders of Common Stock (other than holders of Registrable
Securities), allocated among such holders in such manner as they may agree.

 

4. Lock-up Agreement. Each Investor hereby agrees that such Investor shall not
sell, transfer, make any short sale of, grant any option for the purchase of, or
enter into any hedging or similar transaction with the same economic effect as a
sale, any Common Stock (or other securities) of the Company held by such
Investor (other than those included in the registration) during the 90-day
period following the effective date of a registration statement of the Company
filed under the Securities Act (or such longer period as the underwriters or the
Company shall request in order to facilitate compliance with NASD Rule 2711 or
NYSE Member Rule 472 or any successor or similar rule or regulation); provided,
that all officers and directors of the Company are bound by and have entered
into similar agreements. The obligations described in this Section 4 shall not
apply to a registration relating solely to employee benefit plans on Form S-1 or
Form S-8 or similar forms that may be promulgated in the future, or a
registration relating solely to a transaction on Form S-4 or similar forms that
may be promulgated in the future.

 

5. Registration Procedures. If and whenever any Registrable Securities are to be
registered pursuant to the provisions of this Agreement, the Company shall use
its reasonable best efforts to effect the registration and the sale of such
Registrable Securities in accordance with the intended method of disposition
thereof, and pursuant thereto the Company shall as soon as reasonably
practicable:

 

(a) subject to Section 2

, prepare and file with the Commission a Registration Statement with respect to
such Registrable Securities and use its reasonable best efforts to cause such
Registration Statement to become effective;

 

(b) prepare and file with the Commission such amendments, post-effective
amendments and supplements to such Registration Statement and the Prospectus
used in connection therewith as may be necessary to keep such Registration
Statement effective for a period of not less than 90 days, or if earlier, until
all of such Registrable Securities have been disposed of and to comply with the
provisions of the Securities Act with respect to the disposition of such
Registrable Securities in accordance with the intended methods of disposition
set forth in such Registration Statement;

 

(c) furnish to each selling holder of Registrable Securities such number of
copies of the Prospectus included in such Registration Statement (including each
preliminary Prospectus) and any supplement thereto (in each case including all
exhibits and documents incorporated by reference therein) and such other
documents as such seller may reasonably request in order to facilitate the
disposition of the Registrable Securities owned by such seller;

 

(d) notify each selling holder of such Registrable Securities, at any time when
a Prospectus relating thereto is required to be delivered under the Securities
Act, of the happening of any event as a result of which the Prospectus included
in such Registration Statement contains an untrue statement of a material fact
or omits any fact necessary to make the statements therein not misleading, and,
at the request of any such holder, the Company shall prepare a supplement or
amendment to such Prospectus so that, as thereafter delivered to the purchasers
of such Registrable Securities, such Prospectus shall not contain an untrue
statement of a material fact or omit to state any fact necessary to make the
statements therein not misleading;

 


 

 



 

(e) advise the holders of Registrable Securities, promptly after it shall
receive notice or obtain knowledge thereof, of the issuance of any stop order by
the Commission suspending the effectiveness of such Registration Statement or
the initiation or threatening of any proceeding for such purpose and promptly
use its reasonable best efforts to prevent the issuance of any stop order or to
obtain its withdrawal at the earliest possible moment if such stop order should
be issued;

 

(f) otherwise use its reasonable best efforts to take all other steps necessary
to effect the registration of such Registrable Securities contemplated hereby.

 

6. Expenses. All expenses (other than Selling Expenses) incurred by the Company
in complying with its obligations pursuant to this Agreement and in connection
with the registration and disposition of Registrable Securities, including,
without limitation, all registration and filing fees, underwriting expenses
(other than fees, commissions or discounts), expenses of any audits incident to
or required by any such registration, fees and expenses of complying with
securities and “blue sky” laws, printing expenses, fees and expenses of the
Company’s counsel and accountants, shall be paid by the Company. All Selling
Expenses relating to Registrable Securities registered pursuant to this
Agreement shall be borne and paid by the holders of such Registrable Securities,
in proportion to the number of Registrable Securities registered for each such
holder.

 

7. Indemnification.

 

(a) The Company shall indemnify and hold harmless, to the fullest extent
permitted by law, each holder of Registrable Securities, such holder’s officers,
directors, managers, members, partners, stockholders and Affiliates, each
underwriter, broker or any other Person acting on behalf of such holder of
Registrable Securities and each other Person, if any, who controls any of the
foregoing Persons within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act, against all losses, claims, actions, damages,
liabilities and expenses, joint or several, to which any of the foregoing
Persons may become subject under the Securities Act or otherwise, insofar as
such losses, claims, actions, damages, liabilities or expenses arise out of or
are based upon any untrue or alleged untrue statement of a material fact
contained in any Registration Statement, Prospectus, preliminary Prospectus,
free writing prospectus (as defined in Rule 405 promulgated under the Securities
Act) or any amendment thereof or supplement thereto or any omission or alleged
omission of a material fact required to be stated therein or necessary to make
the statements therein not misleading, or any violation or alleged violation by
the Company of the Securities Act or any other similar federal or state
securities laws or any rule or regulation promulgated thereunder applicable to
the Company and relating to action or inaction required of the Company in
connection with any such registration, qualification or compliance; and shall
reimburse such Persons for any legal or other expenses reasonably incurred by
any of them in connection with investigating or defending any such loss, claim,
action, damage or liability, except insofar as the same are caused by or
contained in any information furnished in writing to the Company by such holder
expressly for use therein or by such holder’s failure to deliver a copy of the
Registration Statement, Prospectus, free-writing prospectus (as defined in Rule
405 promulgated under the Securities Act) or any amendments or supplements
thereto (if the same was required by applicable law to be so delivered) after
the Company has furnished such holder with a sufficient number of copies of the
same prior to any written confirmation of the sale of Registrable Securities.

 

(b) In connection with any registration in which a holder of Registrable
Securities is participating, each such holder shall furnish to the Company in
writing such information and affidavits as the Company reasonably requests for
use in connection with any such Registration Statement or Prospectus and, to the
extent permitted by law, shall indemnify and hold harmless, the Company, each
director of the Company, each officer of the Company who shall sign such
Registration Statement, each underwriter, broker or other Person acting on
behalf of the holders of Registrable Securities and each Person who controls any
of the foregoing Persons within the meaning of Section 15 of the Securities Act
or Section 20 of the Exchange Act against any losses, claims, actions, damages,
liabilities or expenses resulting from any untrue or alleged untrue statement of
material fact contained in the Registration Statement, Prospectus, preliminary
Prospectus, free writing prospectus (as defined in Rule 405 promulgated under
the Securities Act) or any amendment thereof or supplement thereto or any
omission or alleged omission of a material fact required to be stated therein or
necessary to make the statements therein not misleading, but only to the extent
that such untrue statement or omission is contained in any information or
affidavit so furnished in writing by such holder; provided, that the obligation
to indemnify shall be several, not joint and several, for each holder and shall
be limited to the net proceeds (after underwriting fees, commissions or
discounts) actually received by such holder from the sale of Registrable
Securities pursuant to such Registration Statement.

 

 

 

 



 

(c) Promptly after receipt by an indemnified party of notice of the commencement
of any action involving a claim referred to in this Section 7

, such indemnified party shall, if a claim in respect thereof is made against an
indemnifying party, give written notice to the latter of the commencement of
such action. The failure of any indemnified party to notify an indemnifying
party of any such action shall not (unless such failure shall have a material
adverse effect on the indemnifying party) relieve the indemnifying party from
any liability in respect of such action that it may have to such indemnified
party hereunder. In case any such action is brought against an indemnified
party, the indemnifying party shall be entitled to participate in and to assume
the defense of the claims in any such action that are subject or potentially
subject to indemnification hereunder, jointly with any other indemnifying party
similarly notified to the extent that it may wish, with counsel reasonably
satisfactory to such indemnified party, and after written notice from the
indemnifying party to such indemnified party of its election so to assume the
defense thereof, the indemnifying party shall not be responsible for any legal
or other expenses subsequently incurred by the indemnified party in connection
with the defense thereof; provided, that if (i) any indemnified party shall have
reasonably concluded that there may be one or more legal or equitable defenses
available to such indemnified party which are additional to or conflict with
those available to the indemnifying party, or that such claim or litigation
involves or could have an effect upon matters beyond the scope of the indemnity
provided hereunder, or (ii) such action seeks an injunction or equitable relief
against any indemnified party or involves actual or alleged criminal activity,
the indemnifying party shall not have the right to assume the defense of such
action on behalf of such indemnified party without such indemnified party’s
prior written consent (but, without such consent, shall have the right to
participate therein with counsel of its choice) and such indemnifying party
shall reimburse such indemnified party and any Person controlling such
indemnified party for that portion of the fees and expenses of any counsel
retained by the indemnified party which is reasonably related to the matters
covered by the indemnity provided hereunder. If the indemnifying party is not
entitled to, or elects not to, assume the defense of a claim, it shall not be
obligated to pay the fees and expenses of more than one counsel for all parties
indemnified by such indemnifying party with respect to such claim, unless in the
reasonable judgment of any indemnified party a conflict of interest may exist
between such indemnified party and any other of such indemnified parties with
respect to such claim. In such instance, the conflicting indemnified parties
shall have a right to retain one separate counsel, chosen by the holders of a
majority of the Registrable Securities included in the registration, at the
expense of the indemnifying party.

 

(d) If the indemnification provided for hereunder is held by a court of
competent jurisdiction to be unavailable to an indemnified party with respect to
any loss, claim, damage, liability or action referred to herein, then the
indemnifying party, in lieu of indemnifying such indemnified party hereunder,
shall contribute to the amounts paid or payable by such indemnified party as a
result of such loss, claim, damage, liability or action in such proportion as is
appropriate to reflect the relative fault of the indemnifying party on the one
hand and of the indemnified party on the other in connection with the statements
or omissions which resulted in such loss, claim, damage, liability or action as
well as any other relevant equitable considerations; provided, that the maximum
amount of liability in respect of such contribution shall be limited, in the
case of each holder of Registrable Securities, to an amount equal to the net
proceeds (after underwriting fees, commissions or discounts) actually received
by such seller from the sale of Registrable Securities effected pursuant to such
registration. The relative fault of the indemnifying party and of the
indemnified party shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by the indemnifying party or by the indemnified party and the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent such statement or omission. The parties agree that it would not be just
and equitable if contribution pursuant hereto were determined by pro rata
allocation or by any other method or allocation which does not take account of
the equitable considerations referred to herein. No Person guilty or liable of
fraudulent misrepresentation shall be entitled to contribution from any Person.

 

8. Participation in Underwritten Registrations. No Person may participate in any
registration hereunder which is underwritten unless such Person (a) agrees to
sell such Person’s securities on the basis provided in any underwriting
arrangements approved by the Person or Persons entitled hereunder to approve
such arrangements and (b) completes and executes all questionnaires, powers of
attorney, indemnities, underwriting agreements and other documents required
under the terms of such underwriting arrangements.

 

 

 

 



 

9. Termination. This Agreement shall terminate and be of no further force or
effect when the Registrable Securities first become eligible for resale pursuant
to Rule 144, as reasonably determined by the Company, or there are otherwise no
longer any Registrable Securities outstanding .

 

10. Notices. All notices, requests, consents, claims, demands, waivers and other
communications hereunder shall be in writing and shall be deemed to have been
given (a) when delivered by hand (with written confirmation of receipt); (b)
when received by the addressee if sent by a nationally recognized overnight
courier (receipt requested); (c) on the date sent by facsimile or e-mail of a
PDF document (with confirmation of transmission) if sent during normal business
hours of the recipient, and on the next Business Day if sent after normal
business hours of the recipient or (d) on the third day after the date mailed,
by certified or registered mail, return receipt requested, postage prepaid. Such
communications must be sent to the respective parties at the addresses indicated
below (or at such other address for a party as shall be specified in a notice
given in accordance with this Section 10).

 

 



  (a) if to the Company, to: Petrosonic Energy, Inc.       57 Valley Woods Way
NW       Calgary, AB, Canada       T3B 6A5       Attn: Chief Executive Officer  
    Phone: (403) 708-7869           (b) with a copy to: Greenberg Traurig LLP  
    1201 K Street, Suite 1100       Sacramento, CA 95814       Attn: Mark C Lee
      Phone: (916) 442-1111       Fax: (916) 448-1709



 

11. Entire Agreement. This Agreement, together with the Purchase Agreement and
any related exhibits and schedules thereto, constitutes the sole and entire
agreement of the parties to this Agreement with respect to the subject matter
contained herein, and supersedes all prior and contemporaneous understandings
and agreements, both written and oral, with respect to such subject matter.
Notwithstanding the foregoing, in the event of any conflict between the terms
and provisions of this Agreement and those of the Purchase Agreement, the terms
and conditions of this Agreement shall control.

 

12. Successor and Assigns. This Agreement shall be binding upon and shall inure
to the benefit of the parties hereto and their respective successors and
permitted assigns. Each Investor may assign its rights hereunder to any
purchaser or transferee of Registrable Securities; provided, that such purchaser
or transferee shall, as a condition to the effectiveness of such assignment, be
required to execute a counterpart to this Agreement agreeing to be treated as an
Investor whereupon such purchaser or transferee shall have the benefits of, and
shall be subject to the restrictions contained in, this Agreement as if such
purchaser or transferee was originally included in the definition of an Investor
herein and had originally been a party hereto.

 

13. No Third-Party Beneficiaries. This Agreement is for the sole benefit of the
parties hereto and their respective successors and permitted assigns and nothing
herein, express or implied, is intended to or shall confer upon any other Person
any legal or equitable right, benefit or remedy of any nature whatsoever, under
or by reason of this Agreement.

 



 

 

 

 

14. Headings. The headings of the various sections of this Agreement have been
inserted for convenience of reference only and shall not be deemed to be part of
this Agreement.

 

15. Amendment, Modification and Waiver. Except as otherwise provided herein, the
provisions of this Agreement may only be amended, modified, supplemented or
waived with the prior written consent of the Company and the holders of a
majority of the Registrable Securities. No waiver by any party or parties shall
operate or be construed as a waiver in respect of any failure, breach or default
not expressly identified by such written waiver, whether of a similar or
different character, and whether occurring before or after that waiver. Except
as otherwise set forth in this Agreement, no failure to exercise, or delay in
exercising, any right, remedy, power or privilege arising from this Agreement
shall operate or be construed as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege.

 

16. Severability. In case any provision contained in this Agreement should be
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein shall not in any way
be affected or impaired thereby.

 

17. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the internal laws of the State of Nevada, without giving effect
to the principles of conflicts of law.

 

18. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall constitute an original, but all of which, when taken
together, shall constitute but one instrument, and shall become effective when
one or more counterparts have been signed by each party hereto and delivered to
the other parties.

 

 

 

[SIGNATURE PAGE FOLLOWS]

 

 

 

 

 



 

IN WITNESS WHEREOF, the parties hereto have executed this Registration Rights
Agreement on the date first written above.

 

 



      Petrosonic Energy, Inc.           By: _______________________________    
  Print Name: _________________________       Title:
______________________________



 



 

 

 

Registration RIGHTS AGREEMENT

(Counterpart Signature Page)

 

The undersigned hereby (i) acknowledges and agrees that the undersigned has read
and reviewed the terms of the Petrosonic Energy, Inc. Registration Rights
Agreement, dated January __, 2013 (the “Rights Agreement”), (ii) agrees that the
undersigned and, if applicable, the Registrable Securities (as defined in the
Rights Agreement), shall at all times be subject to the provisions of the Rights
Agreement, and agrees to be bound by the terms and conditions of the Rights
Agreement, and (iii) intends and agrees that this document shall for all
purposes constitute a counterpart signature page to the Rights Agreement.

 

 

 

  Investor: ___________________________        By:
_______________________________       Print Name: _________________________    
  Title: ______________________________

 



 

 